UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-02328 BOULDER GROWTH & INCOME FUND, INC. (Exact name of registrant as specified in charter) 2344 Spruce Street, Suite A, Boulder, CO 80302 (Address of principal executive offices) (Zip code) Stephen C. Miller 2344 Spruce Street, Suite A, Boulder, CO 80302 (Name and address of agent for service) Registrant’s Telephone Number, including Area Code: (303) 444-5483 Date of fiscal year end: November 30 Date of reporting period: July 1, 2011 – June 30, 2012 Form N-PX is to be used by a registered management investment company,other than a small businessinvestment company registered on Form N-5 (ss.ss.239.24 and 274.5 of this chapter), to file reports with the Commission,not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the InvestmentCompany Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Proxy Voting Record For Period July 1, 2011 to June 30, 2012 BOULDER GROWTH & INCOME FUND, INC. Proxy Voting 07/01/2011 to 06/30/2012 Name of Issuer Ticker Symbol CUSIP Shareholder Meeting Date Record Date Proposal Number Description of Matter Voted On Matter Proposed By Issuer or Holder Vote Cast Vote For or Against Management NATIONWIDE HEALTH PROPERTIES, INC. NHP 7/1/2011 5/13/2011 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 27, 2011, BY AND AMONG VENTAS, INC., ITS WHOLLY OWNED SUBSIDIARY, NEEDLES ACQUISITION LLC, AND NATIONWIDE HEALTH PROPERTIES, INC. (NHP), AND APPROVE THE MERGER OF NHP WITH AND INTO NEEDLES AQUISISTION LLC AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER. Issuer Yes For For PRORGRESS ENERGY, INC. PGN 8/23/2011 7/5/2011 1 TO APPROVE THE PLAN OF MERGER CONTAINED IN THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 8, 2011, BY AND AMONG DUKE ENERGY CORPORATION, DIAMOND ACQUISITION CORPORATION AND PROGRESS ENEGRY, INC., AS IT MAY BE AMENDED FROM TIME TO TIME, AND THE MERGER DESCRIBED THEREIN. Issuer Yes For For 2 TO ADJOURN THE PROGRESS ENERGY, INC. SPECIAL MEETING OF SHAREHOLDERS, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE MERGER PROPOSAL. Issuer Abstain Abstain Abstain Harris Corporation HRS 10/28/2011 8/31/2011 1 Election of Director: Issuer Yes For For 1A - Election of Director: Howard L. Lance Issuer Yes For For 1B - Election of Director: Thomas A. Dattilo Issuer Yes For For 1C - Election of Director: Terry D. Growcock Issuer Yes For For 1D - Election of Director: Lewis Hay III Issuer Yes For For 1E - Election of Director: Karen Katen Issuer Yes For For 1F - Election of Director: Stephen P. Kaufman Issuer Yes For For 1G - Election of Director: Leslie F. Kenne Issuer Yes For For 1H - Election of Director: David B. Rickard Issuer Yes For For 1I - Election of Director: James C. Stoffel Issuer Yes For For 1J - Election of Director: Gregory T. Swienton Issuer Yes For For 1K - Election of Director: Hansel E. Tookes II Issuer Yes For For 2 Advisory vote on executive compensation. Issuer Yes Against Against 3 Advisory vote on frequency of future advisory votes on executive compensation. Issuer Yes 1 yr For 4 Ratification of appointment of Ernst & Young LLP as independent registered public accounting firm for fiscal year 2012 Issuer Yes For For 5 Shareholder propsal requesting approval of an amedment to our by-laws to require an independent chairman of the board. Holder Yes Against For Diageo PLC DEO 25243Q205 10/19/2011 9/9/2011 1 Report and accounts 2011. Issuer Yes For For 2 Directors' remuneration report 2011. Issuer Yes For For 3 Declaration of final dividend. Issuer Yes For For 4 Re-election of PB Bruzelius as a director. Issuer Yes For For 5 Re-election of LM Danon as a director. Issuer Yes For For 6 Re-election of Lord Davies as a director. Issuer Yes For For 7 Re-election of BD Holden as a director. Issuer Yes For For 8 Re-election of Dr FB Humer as a director. Issuer Yes For For 9 Re-election of D Mahlan as a director. Issuer Yes For For 10 Re-election of PG Scott as a director. Issuer Yes For For 11 Re-election of HT Stitzler as a director. Issuer Yes For For 12 Re-election of PS Walsh as a director. Issuer Yes For For 13 Re-appointment of auditor. Issuer Yes For For 14 Remuneration of auditor. Issuer Yes For For 15 Authority to allot shares. Issuer Yes For For 16 Disapplication of pre-emption rights. Issuer Yes For For 17 Authority to purchase own ordinary shares. Issuer Yes For For 18 Authority to make political donations and/or to incur political expenditure in the EU. Issuer Abstain Abstain Abstain 19 Reduced notice of a general meeting other than an annual general meeting. Issuer Yes Against Against Advent/ Claymore Global Conv Sec & In W7 AGC-W 10/25/2011 9/6/2011 1A Election of Trustee: Mr. Daniel L. Black Issuer Yes For For 1B Election of Trustee: Mr. Michael A. Smart Issuer Yes For For The Proctor & Gamble Company PG Election of directors. Nominees: 1a Angela F. Braly Issuer Yes For For 1b Kennith I. Chenault Issuer Yes For For 1c Scott D. Cook Issuer Yes For For 1d Susan Desmond-Hellmann Issuer Yes For For 1e Robert A. McDonald Issuer Yes For For 1f W. James McNerney Issuer Yes For For 1g Jonathan A. Rodgers Issuer Yes For For 1h Margaret C. Whitman Issuer Yes For For 1i Mary Agnes Wilderotter Issuer Yes For For 1j Patricial A. Woertz Issuer Yes For For 1k Ernesto Zedillo Issuer Yes For For 2 Ratify the appointment of the independent registered public accounting firm. Issuer Yes For For 3 Advisory vote to approve the company's say on pay vote (pages 65-66 of proxy statement). Issuer Yes For For 4 Advisory vote to recommend the frequency of the say on pay vote (pages 66-67 of proxy statement. Issuer Yes 1 yr For 5 Amend the compnay's amended articles of incorporation (page 67 of proxy statement). Issuer Yes For For 6 Shareholder Proposal #1 - cumulative voting (page 68 of proxy statement). Holder Yes For Against 7 Shareholder Proposal #2 - animal testing (pages 69-70 of proxy statement). Holder Yes Against For 8 Shareholder proposal #3 - electioneering contributions (pages 70-72 of proxy statement). Holder Yes Against For RMR ASIA PAC REAL ESTATE FD COM RAP 76970B101 12/13/2011 10/24/2011 1 TO APPROVE THE ISSUANCE OF COMMON SHARES OF RMR ASIA PACIFIC REAL ESTATE FUND ("RAP") IN CONNECTION WITH AN AGREEMENT AND PLAN OF REORGANIZATION PROVIDING FOR THE REORGANIZATION OF RMR REAL ESTATE INCOME FUND WITH AND INTO RAP. Issuer Yes For For 2 TO APPROVE CHANGES TO THE FUNDAMENTAL INVESTMENT OBJECTIVES AND RESTRICTIONS OF RAP. Issuer Yes For For 3 TO APPROVE A NEW INVESTMENT ADVISORY CONTRACT BETWEEN RAP AND RMR ADVISORS, INC. Issuer Yes For For 4 Election of Director: John L. Harrington Issuer Yes For For THE LACLEDE GROUP, INC. LG 1/26/2012 12/1/2011 1 Election of directors. Nominees: 01- ARNOLD W. DONALD Issuer Yes For For 02- ANTHONY V. LENESS Issuer Yes For For 03- WILLIAM E. NASSER Issuer Yes For For 04- SUZANNE SITHERWOOD Issuer Yes For For 2 APPROVE THE LACLEDE GROUP 2 Issuer Yes For For 3 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. Issuer Yes For For 4 GRANT DISCRETIONARY AUTHORITY TO VOTE ON ANY OTHER MATTERS THAT MAY PROPERLY COME BEFORE THE ANNUAL MEETING OR ANY ADJOURNMENT THEREOF. Issuer Yes Against Against ATMOS ENERGY CORPORATION ATO 2/8/2012 12/12/2011 1 Election of directors. Nominees: 1A - ELECTION OF DIRECTOR: KIM R. COCKLIN Issuer Yes For For 1B - ELECTION OF DIRECTOR: RICHARD W. DOUGLAS Issuer Yes For For 1C - ELECTION OF DIRECTOR: RUBEN E. ESQUIVEL Issuer Yes For For 1D - ELECTION OF DIRECTOR: RICHARD K. GORDON Issuer Yes For For 1E - ELECTION OF DIRECTOR: THOMAS C. MEREDITH Issuer Yes For For 1F - ELECTION OF DIRECTOR: NANCY K. QUINN Issuer Yes For For 1G - ELECTION OF DIRECTOR: STEPHEN R. SPRINGER Issuer Yes For For 1H - ELECTION OF DIRECTOR: RICHARD WARE II Issuer Yes For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Issuer Yes For For 3 PROPOSAL FOR AN ADVISORY VOTE BY SHAREHOLDERS TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FISCAL 2011 ("SAY ON PAY"). Issuer Yes For For WGL HOLDINGS, INC. WGL 92924F106 3/1/2012 1/3/2012 1 Election of directors. Nominees: 1) MICHAEL D. BARNES Issuer Yes For For 2) GEORGE P. CLANCY, JR. Issuer Yes For For 3) JAMES W. DYKE, JR. Issuer Yes For For 4) MELVYN J. ESTRIN Issuer Yes For For 5) NANCY C. FLOYD Issuer Yes For For 6) JAMES F. LAFOND Issuer Yes For For 7) DEBRA L. LEE Issuer Yes For For 8) TERRY D. MCCALLISTER Issuer Yes For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. Issuer Yes For For 3 PROPOSAL TO RE-APPROVE THE WGL HOLDINGS, INC. OMNIBUS INCENTIVE COMPENSATION PLAN. Issuer Yes Against Against 4 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS. Issuer Yes For For 5 PROPOSAL TO PROVIDE CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS. Holder Yes For Against FRANKLIN RESOURCES, INC. BEN 3/14/2012 1/17/2012 1 Election of directors. Nominees: 1A - ELECTION OF DIRECTOR: SAMUEL H. ARMACOST Issuer Yes For For 1B - ELECTION OF DIRECTOR: CHARLES CROCKER Issuer Yes For For 1C - ELECTION OF DIRECTOR: JOSEPH R. HARDIMAN Issuer Yes For For 1D - ELECTION OF DIRECTOR: CHARLES B. JOHNSON Issuer Yes For For 1E - ELECTION OF DIRECTOR: GREGORY E. JOHNSON Issuer Yes For For 1F - ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Issuer Yes For For 1G - ELECTION OF DIRECTOR: MARK C. PIGOTT Issuer Yes For For 1H - ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Issuer Yes For For 1I - ELECTION OF DIRECTOR: LAURA STEIN Issuer Yes For For 1J - ELECTION OF DIRECTOR: ANNE M. TATLOCK Issuer Yes For For 1K - ELECTION OF DIRECTOR: GEOFFREY Y. YANG Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Issuer Yes For For POSCO PKX 3/16/2012 12/30/2011 1 APPROVAL OF BALANCE SHEET (STATEMENTS OF FINANCIAL POSITION), STATEMENTS OF INCOME, AND STATEMENTS OF APPROPRIATION OF RETAINED EARNINGS FOR THE 44TH FISCAL YEAR Issuer Yes For For 2 PARTIAL AMENDMENTS TO ARTICLES OF INCORPORATION Issuer Yes For For 3A1 ELECTION OF OUTSIDE DIRECTOR: HAN, JOON-HO Issuer Yes For For 3A2 ELECTION OF OUTSIDE DIRECTOR: LEE, YOUNG-SUN Issuer Yes For For 3A3 ELECTION OF OUTSIDE DIRECTOR: LEE, CHANG-HEE Issuer Yes For For 3A4 ELECTION OF OUTSIDE DIRECTOR: JAMES B. BEMOWSKI Issuer Yes For For 3B1 ELECTION OF AUDIT COMMITTEE MEMBER: LEE, YOUNG-SUN Issuer Yes For For 3B2 ELECTION OF AUDIT COMMITTEE MEMBER: LEE, CHANG-HEE Issuer Yes For For 3C1 ELECTION OF INSIDE DIRECTOR: CHUNG, JOON-YANG Issuer Yes For For 3C2 ELECTION OF INSIDE DIRECTOR: PARK, HAN-YONG Issuer Yes For For 3C3 ELECTION OF INSIDE DIRECTOR: CHO, NOI-HA Issuer Yes For For 3C4 ELECTION OF INSIDE DIRECTOR: PARK, KI-HONG Issuer Yes For For 3C5 ELECTION OF INSIDE DIRECTOR: KIM, JOON-SIK Issuer Yes For For 4 APPROVAL OF LIMITS OF TOTAL REMUNERATION FOR DIRECTORS Issuer Yes For For 5 PAYMENT OF SPECIAL REMUNERATION FOR MERITORIOUS SERVICES TO THE LATE HONORARY CHAIRMAN PARK, TAE-JOON Issuer Yes For For LINN ENERGY, LLC LINE 4/24/2012 3/1/2012 1 Election of directors. Nominees: 1) GEORGE A. ALCORN Issuer Yes For For 2) MARK E. ELLIS Issuer Yes For For 3) TERRENCE S. JACOBS Issuer Yes For For 4) MICHAEL C. LINN Issuer Yes For For 5) JOSEPH P. MCCOY Issuer Yes For For 6) JEFFREY C. SWOVELAND Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For MAGELLAN MIDSTREAM PARTNERS,L.P. MMP 4/24/2012 2/24/2012 1 Election of directors. Nominees: 1) ROBERT G. CROYLE Issuer Yes For For 2) BARRY R. PEARL Issuer Yes For For 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Issuer Yes For For 3 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITOR Issuer Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 4/24/2012 2/27/2012 1 Election of directors. Nominees: 1A ELECTION OF DIRECTOR: NICHOLAS K. AKINS Issuer Yes For For 1B ELECTION OF DIRECTOR: DAVID J. ANDERSON Issuer Yes For For 1C ELECTION OF DIRECTOR: JAMES F. CORDES Issuer Yes For For 1D ELECTION OF DIRECTOR: RALPH D. CROSBY, JR. Issuer Yes For For 1E ELECTION OF DIRECTOR: LINDA A. GOODSPEED Issuer Yes For For 1F ELECTION OF DIRECTOR: THOMAS E. HOAGLIN Issuer Yes For For 1G ELECTION OF DIRECTOR: MICHAEL G. MORRIS Issuer Yes For For 1H ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT Issuer Yes For For 1I ELECTION OF DIRECTOR: LIONEL L. NOWELL III Issuer Yes For For 1J ELECTION OF DIRECTOR: RICHARD L. SANDOR Issuer Yes For For 1K ELECTION OF DIRECTOR: SARA MARTINEZ TUCKER Issuer Yes For For 1L ELECTION OF DIRECTOR: JOHN F. TURNER Issuer Yes For For 2 APPROVAL OF THE AMERICAN ELECTRIC POWER SYSTEM SENIOR OFFICER INCENTIVE PLAN. Issuer Yes For For 3 APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 4 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Issuer Yes For For JOHNSON & JOHNSON JNJ 4/26/2012 2/28/2012 1 Election of directors. Nominees: 1a. ELECTION OF DIRECTOR: MARY SUE COLEMAN Issuer Yes For For 1b. ELECTION OF DIRECTOR: JAMES G. CULLEN Issuer Yes For For 1c. ELECTION OF DIRECTOR: IAN E.L. DAVIS Issuer Yes For For 1d. ELECTION OF DIRECTOR: ALEX GORSKY Issuer Yes For For 1e. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Issuer Yes For For 1f. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Issuer Yes For For 1g. ELECTION OF DIRECTOR: ANNE M. MULCAHY Issuer Yes For For 1h. ELECTION OF DIRECTOR: LEO F. MULLIN Issuer Yes For For 1i. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Issuer Yes For For 1j. ELECTION OF DIRECTOR: CHARLES PRINCE Issuer Yes For For 1k. ELECTION OF DIRECTOR: DAVID SATCHER Issuer Yes For For 1l. ELECTION OF DIRECTOR: WILLIAM C. WELDON Issuer Yes For For 1m. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Issuer Yes For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 3 APPROVAL OF THE COMPANY'S 2012 LONG-TERM INCENTIVE PLAN Issuer Yes For For 4 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Issuer Yes For For 5 SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Holder Yes Against For 6 SHAREHOLDER PROPOSAL ON BINDING VOTE ON POLITICAL CONTRIBUTIONS Holder Yes Against For 7 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Holder Yes Against For SANOFI ADR SNY 80105N105 5/4/2012 3/26/2012 1 APPROVAL OF THE INDIVIDUAL COMPANY FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2011 Issuer Yes For For 2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2011 Issuer Yes For For 3 APPROPRIATION OF PROFITS, DECLARATION OF DIVIDEND Issuer Yes For For 4 APPOINTMENT OF MR. LAURENT ATTAL AS DIRECTOR Issuer Yes For For 5 REAPPOINTMENT OF MR. UWE BICKER AS DIRECTOR Issuer Yes For For 6 REAPPOINTMENT OF MR. JEAN-RENE FOURTOU AS DIRECTOR Issuer Yes For For 7 REAPPOINTMENT OF MS. CLAUDIE HAIGNERE AS DIRECTOR Issuer Yes For For 8 REAPPOINTMENT OF MS. CAROLE PIWNICA AS DIRECTOR Issuer Yes For For 9 REAPPOINTMENT OF MR. KLAUS POHLE AS DIRECTOR Issuer Yes For For 10 APPOINTMENT OF A STATUTORY AUDITOR Issuer Yes For For 11 APPOINTMENT OF A DEPUTY STATUTORY AUDITOR Issuer Yes For For 12 RATIFICATION OF THE TRANSFER OF THE REGISTERED OFFICE Issuer Yes For For 13 AUTHORIZATION TO THE BOARD OF DIRECTORS TO CARRY OUT TRANSACTIONS IN SHARES ISSUED BY THE COMPANY Issuer Yes For For 14 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ALLOT EXISTING OR NEW CONSIDERATION-FREE SHARES TO SOME OR ALL SALARIED EMPLOYEES AND CORPORATE OFFICERS OF THE GROUP Issuer Yes For For 15 POWERS FOR FORMALITIES Issuer Yes For For THE EMPIRE DISTRICT ELECTRIC COMPANY EDE 4/26/2012 2/27/2012 1 Election of directors. Nominees: 1) D. RANDY LANEY Issuer Yes For For 2) BONNIE C. LIND Issuer Yes For For 3) B. THOMAS MUELLER Issuer Yes For For 4) PAUL R. PORTNEY Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS EMPIRE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 TO VOTE UPON A NON-BINDING ADVISORY PROPOSAL TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Issuer Yes For For COHEN & STEERS INFRASTRUCTURE FUND, INC UTF 19248A109 4/26/2012 2/21/2012 1 Election of directors. Nominees: 1) GEORGE GROSSMAN Issuer Yes For For 2) ROBERT H. STEERS Issuer Yes For For 3) C. EDWARD WARD JR. Issuer Yes For For HCP, INC. HCP 40414L109 4/26/2012 3/2/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: JAMES F. FLAHERTY III Issuer Yes For For 1B. ELECTION OF DIRECTOR: CHRISTINE N. GARVEY Issuer Yes For For 1C. ELECTION OF DIRECTOR: DAVID B. HENRY Issuer Yes For For 1D. ELECTION OF DIRECTOR: LAURALEE E. MARTIN Issuer Yes For For 1E. ELECTION OF DIRECTOR: MICHAEL D. MCKEE Issuer Yes For For 1F. ELECTION OF DIRECTOR: PETER L. RHEIN Issuer Yes For For 1G. ELECTION OF DIRECTOR: KENNETH B. ROATH Issuer Yes For For 1H. ELECTION OF DIRECTOR: JOSEPH P. SULLIVAN Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS HCP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For CENTERPOINT ENERGY, INC. CNP 15189T107 4/26/2012 2/27/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: DONALD R. CAMPBELL Issuer Yes For For 1B. ELECTION OF DIRECTOR: MILTON CARROLL Issuer Yes For For 1C. ELECTION OF DIRECTOR: O. HOLCOMBE CROSSWELL Issuer Yes For For 1D. ELECTION OF DIRECTOR: MICHAEL P. JOHNSON Issuer Yes For For 1E. ELECTION OF DIRECTOR: JANIECE M. LONGORIA Issuer Yes For For 1F. ELECTION OF DIRECTOR: DAVID M. MCCLANAHAN Issuer Yes For For 1G. ELECTION OF DIRECTOR: SUSAN O. RHENEY Issuer Yes For For 1H. ELECTION OF DIRECTOR: R.A. WALKER Issuer Yes For For 1I. ELECTION OF DIRECTOR: PETER S. WAREING Issuer Yes For For 1J. ELECTION OF DIRECTOR: SHERMAN M. WOLFF Issuer Yes For For 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2012. Issuer Yes For For 3 APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Issuer Yes For For AMERICAN EXPRESS COMPANY AXP 4/30/2012 3/1/2012 1 Election of directors. Nominees: 1) C. BARSHEFSKY Issuer Yes For For 2) U.M. BURNS Issuer Yes For For 3) K.I. CHENAULT Issuer Yes For For 4) P. CHERNIN Issuer Yes For For 5) T.J. LEONSIS Issuer Yes For For 6) J. LESCHLY Issuer Yes For For 7) R.C. LEVIN Issuer Yes For For 8) R.A. MCGINN Issuer Yes For For 9) E.D. MILLER Issuer Yes For For 10) S.S REINEMUND Issuer Yes For For 11) R.D. WALTER Issuer Yes For For 12) R.A. WILLIAMS Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 4 APPROVAL OF PERFORMANCE GOALS AND AWARD LIMITS UNDER 2 Issuer Yes For For 5 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Holder Yes For Against 6 SHAREHOLDER PROPOSAL RELATING TO SEPARATION OF CHAIRMAN AND CEO ROLES. Holder Yes Against For PENGROWTH ENERGY CORPORATION PGH 70706P104 5/2/2012 3/26/2012 1 APPOINTMENT OF KPMG LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Issuer Yes For For 2 Election of directors. Nominees: 1) DEREK W. EVANS Issuer Yes For For 2) JOHN B. ZAOZIRNY Issuer Yes For For 3) THOMAS A. CUMMING Issuer Yes For For 4) WAYNE K. FOO Issuer Yes For For 5) JAMES D. MCFARLAND Issuer Yes For For 6) MICHAEL S. PARRETT Issuer Yes For For 7) A. TERENCE POOLE Issuer Yes For For 8) D. MICHAEL G. STEWART Issuer Yes For For SUBURBAN PROPANE PARTNERS, L.P. SPH 5/1/2012 3/5/2012 1 Election of directors. Nominees: 1) HAROLD R. LOGAN, JR. Issuer Yes For For 2) JOHN HOYT STOOKEY Issuer Yes For For 3) DUDLEY C. MECUM Issuer Yes For For 4) JOHN D. COLLINS Issuer Yes For For 5) JANE SWIFT Issuer Yes For For 6) MICHAEL J. DUNN, JR. Issuer Yes For For 2 TO APPROVE AMENDMENTS TO THE EXISTING PARTNERSHIP AGREEMENTS TO POTENTIALLY FACILITATE THIRD PARTY FINANCING TRANSACTIONS. Issuer Yes For For 3 TO APPROVE AMENDMENTS TO THE EXISTING PARTNERSHIP AGREEMENTS TO PROVIDE DELAWARE COURTS AS THE EXCLUSIVE FORUM. Issuer Yes For For 4 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Issuer Yes For For 5 APPROVAL OF THE ADJOURNMENT OF THE TRI-ANNUAL MEETING, IF NECESSARY, TO SOLICIT PROXIES. Issuer Abstain Abstain Abstain GREAT PLAINS ENERGY INCORPORATED GXP 5/1/2012 2/21/2012 1 Election of directors. Nominees: 1) TERRY BASSHAM Issuer Yes For For 2) DAVID L. BODDE Issuer Yes For For 3) MICHAEL J. CHESSER Issuer Yes For For 4) R.C. FERGUSON, JR. Issuer Yes For For 5) GARY D. FORSEE Issuer Yes For For 6) THOMAS D. HYDE Issuer Yes For For 7) JAMES A. MITCHELL Issuer Yes For For 8) JOHN J. SHERMAN Issuer Yes For For 9) LINDA H. TALBOTT Issuer Yes For For 10) ROBERT H. WEST Issuer Yes For For 2 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. Issuer Yes For For AGL RESOURCES INC. GAS 5/1/2012 2/22/2012 1 Election of directors. Nominees: 1) SANDRA N. BANE Issuer Yes For For 2) THOMAS D. BELL, JR. Issuer Yes For For 3) NORMAN R. BOBINS Issuer Yes For For 4) CHARLES R. CRISP Issuer Yes For For 5) BRENDA J. GAINES Issuer Yes For For 6) ARTHUR E. JOHNSON Issuer Yes For For 7) WYCK A. KNOX, JR. Issuer Yes For For 8) DENNIS M. LOVE Issuer Yes For For 9) C.H. "PETE" MCTIER Issuer Yes For For 10) DEAN R. O'HARE Issuer Yes For For 11) ARMANDO J. OLIVERA Issuer Yes For For 12) JOHN E. RAN Issuer Yes For For 13) JAMES A. RUBRIGHT Issuer Yes For For 14) JOHN W. SOMERHALDER II Issuer Yes For For 15) BETTINA M. WHYTE Issuer Yes For For 16) HENRY C. WOLF Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For 3 THE APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For TECO ENERGY, INC. TE 5/2/2012 2/24/2012 1 Election of directors. Nominees: 1.1 ELECTION OF DIRECTOR: DUBOSE AUSLEY Issuer Yes For For 1.2 ELECTION OF DIRECTOR: EVELYN V. FOLLIT Issuer Yes For For 1.3 ELECTION OF DIRECTOR: SHERRILL W. HUDSON Issuer Yes For For 1.4 ELECTION OF DIRECTOR: JOSEPH P. LACHER Issuer Yes For For 1.5 ELECTION OF DIRECTOR: LORETTA A. PENN Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2012. Issuer Yes For For 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Issuer Yes For For 4 AMENDMENT AND RESTATEMENT OF THE COMPANY'S ARTICLES OF INCORPORATION. Issuer Yes For For 5 AMENDMENT OF THE COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY. Issuer Yes Against For RMR Real Estate Fund RIF 76970B101 4/10/2012 2/16/2012 1 To elect one Class II Trustee: Jeffrey P. Somers Issuer No N/A N/A Piedmont Natural Gas Company, Inc. PNY 3/8/2012 1/3/2012 1 Election of directors. Nominees: 1) E. James Burton Issuer No N/A N/A 2) Ratification of the appointment of Deloitte& Touche LLP as the companies independent registered public acconting firm for fiscal year 2012. Issuer No N/A N/A 3) Approval of amendments to the company's restated articles of incorporation to reduce supermajority voting thresholds. Issuer No N/A N/A 4) Approval of amendments to the company's amended and restated bylaws to reduce supermajority voting thresholds. Issuer No N/A N/A 5) Advisory vote on executive compensation. Issuer No N/A N/A SCANA CORPORATION SCG 80589M102 5/3/2012 3/5/2012 1 Election of directors. Nominees: 1) JAMES A. BENNETT Issuer Yes For For 2) LYNNE M. MILLER Issuer Yes For For 3) JAMES W. ROQUEMORE Issuer Yes For For 4) MACEO K. SLOAN Issuer Yes For For 2 APPROVAL OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 SHAREHOLDER PROPOSAL REGARDING REPEAL OF THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Holder Yes For Against HEALTH CARE REIT, INC. HCN 42217K106 5/3/2012 3/5/2012 1 Election of directors. Nominees: 1.A ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Issuer Yes For For 1.B ELECTION OF DIRECTOR: GEORGE L. CHAPMAN Issuer Yes For For 1.C ELECTION OF DIRECTOR: DANIEL A. DECKER Issuer Yes For For 1.D ELECTION OF DIRECTOR: THOMAS J. DEROSA Issuer Yes For For 1.E ELECTION OF DIRECTOR: JEFFREY H. DONAHUE Issuer Yes For For 1.F ELECTION OF DIRECTOR: PETER J. GRUA Issuer Yes For For 1.G ELECTION OF DIRECTOR: FRED S. KLIPSCH Issuer Yes For For 1.H ELECTION OF DIRECTOR: SHARON M. OSTER Issuer Yes For For 1.I ELECTION OF DIRECTOR: JEFFREY R. OTTEN Issuer Yes For For 1.J ELECTION OF DIRECTOR: R. SCOTT TRUMBULL Issuer Yes For For 2 APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012. Issuer Yes For For Bershire Hathaway Inc. A BRK-A 5/5/2012 3/7/2012 1 Election of directors. Nominees: 1) WARREN E. BUFFETT Issuer Yes For For 2) CHARLES T. MUNGER Issuer Yes For For 3) HOWARD G. BUFFETT Issuer Yes For For 4) STEPHEN B. BURKE Issuer Yes For For 5) SUSAN L. DECKER Issuer Yes For For 6) WILLIAM H. GATES III Issuer Yes For For 7) DAVID S. GOTTESMAN Issuer Yes For For 8) CHARLOTTE GUYMAN Issuer Yes For For 9) DONALD R. KEOUGH Issuer Yes For For 10) THOMAS S. MURPHY Issuer Yes For For 11) RONALD L. OLSON Issuer Yes For For 12) WALTER SCOTT, JR. Issuer Yes For For 2 SHAREHOLDER PROPOSAL REGARDING SUCCESSION PLANNING. Holder Yes Against For Bershire Hathaway Inc. B BRK-B 5/5/2012 3/7/2012 1 Election of directors. Nominees: 1) WARREN E. BUFFETT Issuer Yes For For 2) CHARLES T. MUNGER Issuer Yes For For 3) HOWARD G. BUFFETT Issuer Yes For For 4) STEPHEN B. BURKE Issuer Yes For For 5) SUSAN L. DECKER Issuer Yes For For 6) WILLIAM H. GATES III Issuer Yes For For 7) DAVID S. GOTTESMAN Issuer Yes For For 8) CHARLOTTE GUYMAN Issuer Yes For For 9) DONALD R. KEOUGH Issuer Yes For For 10) THOMAS S. MURPHY Issuer Yes For For 11) RONALD L. OLSON Issuer Yes For For 12) WALTER SCOTT, JR. Issuer Yes For For 2 SHAREHOLDER PROPOSAL REGARDING SUCCESSION PLANNING. Holder Yes Against For CONOCOPHILLIPS COP 20825C104 5/9/2012 3/12/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Issuer Yes For For 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Issuer Yes For For 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Issuer Yes For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Issuer Yes For For 1E. ELECTION OF DIRECTOR: RUTH R. HARKIN Issuer Yes For For 1F. ELECTION OF DIRECTOR: RYAN M. LANCE Issuer Yes For For 1G. ELECTION OF DIRECTOR: MOHD H. MARICAN Issuer Yes For For 1H. ELECTION OF DIRECTOR: HAROLD W. MCGRAW III Issuer Yes For For 1I. ELECTION OF DIRECTOR: JAMES J. MULVA Issuer Yes For For 1J. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Issuer Yes For For 1K. ELECTION OF DIRECTOR: HARALD J. NORVIK Issuer Yes For For 1L. ELECTION OF DIRECTOR: WILLIAM K. REILLY Issuer Yes For For 1M. ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL Issuer Yes For For 1N. ELECTION OF DIRECTOR: KATHRYN C. TURNER Issuer Yes For For 1O. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Issuer Yes For For 2 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Issuer Yes For For 4 COMPANY ENVIRONMENTAL POLICY (LOUISIANA WETLANDS). Holder Yes Against For 5 ACCIDENT RISK MITIGATION. Holder Yes Against For 6 REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Holder Yes Against For 7 GREENHOUSE GAS REDUCTION TARGETS. Holder Yes Against For 8 GENDER EXPRESSION NON-DISCRIMINATION. Holder Yes Against For PHILIP MORRIS INTERNATIONAL INC. PM 5/9/2012 3/16/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: HAROLD BROWN Issuer Yes For For 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA Issuer Yes For For 1C. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI Issuer Yes For For 1D. ELECTION OF DIRECTOR: J. DUDLEY FISHBURN Issuer Yes For For 1E. ELECTION OF DIRECTOR: JENNIFER LI Issuer Yes For For 1F. ELECTION OF DIRECTOR: GRAHAM MACKAY Issuer Yes For For 1G. ELECTION OF DIRECTOR: SERGIO MARCHIONNE Issuer Yes For For 1H. ELECTION OF DIRECTOR: KALPANA MORPARIA Issuer Yes For For 1I. ELECTION OF DIRECTOR: LUCIO A. NOTO Issuer Yes For For 1J. ELECTION OF DIRECTOR: ROBERT B. POLET Issuer Yes For For 1K. ELECTION OF DIRECTOR: CARLOS SLIM HELU Issuer Yes For For 1L. ELECTION OF DIRECTOR: STEPHEN M. WOLF Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Issuer Yes For For 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Issuer Yes For For 4 APPROVAL OF THE PHILIP MORRIS INTERNATIONAL INC. 2 Issuer Yes For For 5 STOCKHOLDER PROPOSAL 1 - INDEPENDENT BOARD CHAIR Holder Yes Against For 6 STOCKHOLDER PROPOSAL 2 - CREATE AN INDEPENDENT ETHICS COMMITTEE Holder Yes Against For REALTY INCOME CORPORATION O 6/21/2012 3/8/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: KATHLEEN R. ALLEN, PHD. Issuer Yes For For 1B. ELECTION OF DIRECTOR: A. LARRY CHAPMAN Issuer Yes For For 1C. ELECTION OF DIRECTOR: PRIYA CHERIAN HUSKINS Issuer Yes For For 1D. ELECTION OF DIRECTOR: THOMAS A. LEWIS Issuer Yes For For 1E. ELECTION OF DIRECTOR: MICHAEL D. MCKEE Issuer Yes For For 1F. ELECTION OF DIRECTOR: GREGORY T. MCLAUGHLIN Issuer Yes For For 1G. ELECTION OF DIRECTOR: RONALD L. MERRIMAN Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2012. Issuer Yes For For 3 NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 4 TO AMEND THE CHARTER TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK. Issuer Yes For For 5 AMEND THE CHARTER TO PERMIT BOARD OF DIRECTORS TO CHANGE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK IN ITS DISCRETION FROM TIME TO TIME. Issuer Yes Against Against 6 TO APPROVE THE REALTY INCOME CORPORATION 2 Issuer Yes For For 3M COMPANY MMM 88579Y101 5/8/2012 3/9/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Issuer Yes For For 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN Issuer Yes For For 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Issuer Yes For For 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL Issuer Yes For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Issuer Yes For For 1F. ELECTION OF DIRECTOR: EDWARD M. LIDDY Issuer Yes For For 1G. ELECTION OF DIRECTOR: ROBERT S. MORRISON Issuer Yes For For 1H. ELECTION OF DIRECTOR: AULANA L. PETERS Issuer Yes For For 1I. ELECTION OF DIRECTOR: INGE G. THULIN Issuer Yes For For 1J. ELECTION OF DIRECTOR: ROBERT J. ULRICH Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Issuer Yes For For 4 TO APPROVE THE 2 Issuer Yes For For 5 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN. Issuer Yes For For 6 STOCKHOLDER PROPOSAL ON LOBBYING. Holder Yes Against For 7 STOCKHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. Holder Yes Against For 8 STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN. Holder Yes Against For ALLETE, INC. ALE 5/8/2012 3/9/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: KATHLEEN A. BREKKEN Issuer Yes For For 1B. ELECTION OF DIRECTOR: KATHRYN W. DINDO Issuer Yes For For 1C. ELECTION OF DIRECTOR: HEIDI J. EDDINS Issuer Yes For For 1D. ELECTION OF DIRECTOR: SIDNEY W. EMERY, JR. Issuer Yes For For 1E. ELECTION OF DIRECTOR: JAMES S. HAINES, JR. Issuer Yes For For 1F. ELECTION OF DIRECTOR: ALAN R. HODNIK Issuer Yes For For 1G. ELECTION OF DIRECTOR: JAMES J. HOOLIHAN Issuer Yes For For 1H. ELECTION OF DIRECTOR: MADELEINE W. LUDLOW Issuer Yes For For 1I. ELECTION OF DIRECTOR: DOUGLAS C. NEVE Issuer Yes For For 1J. ELECTION OF DIRECTOR: LEONARD C. RODMAN Issuer Yes For For 1K. ELECTION OF DIRECTOR: BRUCE W. STENDER Issuer Yes For For 2 APPROVAL OF ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Issuer Yes For For 3 APPROVAL OF AN AMENDMENT TO THE ALLETE AND AFFILIATED COMPANIES EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN. Issuer Yes For For 4 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ALLETE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For GABELLI DIVIDEND & INCOME TRUST-PFD C GDV-T 36242H302 5/14/2012 3/19/2012 1 Election of directors. Nominees: 1) JAMES P. CONN Issuer Yes For For 2) SALVATORE M. SALIBELLO Issuer Yes For For 3) EDWARD T. TOKAR Issuer Yes For For HEALTHCARE REALTY TRUST INCORPORATED HR 5/15/2012 3/15/2012 1 Election of directors. Nominees: 1) ERROL L. BIGGS, PH.D. Issuer Yes For For 2) C. RAYMOND FERNANDEZ Issuer Yes For For 3) BRUCE D. SULLIVAN, CPA Issuer Yes For For 2 RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 TO APPROVE THE FOLLOWING RESOLUTION: RESOLVED, THAT THE SHAREHOLDERS OF HEALTHCARE REALTY TRUST INCORPORATED APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO ITEM -K IN THE COMPANY'S PROXY STATEMENT FOR THE 2 Issuer Yes For For UIL HOLDINGS CORPORATION UIL 5/15/2012 3/12/2012 1 Election of directors. Nominees: 1) THELMA R. ALBRIGHT Issuer Yes For For 2) ARNOLD L. CHASE Issuer Yes For For 3) BETSY HENLEY-COHN Issuer Yes For For 4) SUEDEEN G. KELLY Issuer Yes For For 5) JOHN L. LAHEY Issuer Yes For For 6) DANIEL J. MIGLIO Issuer Yes For For 7) WILLIAM F. MURDY Issuer Yes For For 8) DONALD R. SHASSIAN Issuer Yes For For 9) JAMES P. TORGERSON Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS UIL HOLDINGS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For 3 NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Yes For For FIRSTENERGY CORP. FE 5/15/2012 3/21/2012 1 Election of directors. Nominees: 1) PAUL T. ADDISON Issuer Yes For For 2) ANTHONY J. ALEXANDER Issuer Yes For For 3) MICHAEL J. ANDERSON Issuer Yes For For 4) DR. CAROL A. CARTWRIGHT Issuer Yes For For 5) WILLIAM T. COTTLE Issuer Yes For For 6) ROBERT B. HEISLER, JR. Issuer Yes For For 7) JULIA L. JOHNSON Issuer Yes For For 8) TED J. KLEISNER Issuer Yes For For 9) DONALD T. MISHEFF Issuer Yes For For 10) ERNEST J. NOVAK, JR. Issuer Yes For For 11) CHRISTOPHER D. PAPPAS Issuer Yes For For 12) CATHERINE A. REIN Issuer Yes For For 13) GEORGE M. SMART Issuer Yes For For 14) WES M. TAYLOR Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 4 APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE FIRSTENERGY CORP. 2(M) OF THE INTERNAL REVENUE CODE. Issuer Yes For For 5 SHAREHOLDER PROPOSAL: REPORT ON COAL COMBUSTION WASTE Holder Yes Against For 6 SHAREHOLDER PROPOSAL: REPORT ON COAL-RELATED COSTS AND RISKS Holder Yes Against For 7 SHAREHOLDER PROPOSAL: ADOPT SIMPLE MAJORITY VOTE Holder Yes For Against PPL CORPORATION PPL 69351T106 5/16/2012 2/29/2012 1 Election of directors. Nominees: 1) FREDERICK M. BERNTHAL Issuer Yes For For 2) JOHN W. CONWAY Issuer Yes For For 3) STEVEN G. ELLIOTT Issuer Yes For For 4) LOUISE K. GOESER Issuer Yes For For 5) STUART E. GRAHAM Issuer Yes For For 6) STUART HEYDT Issuer Yes For For 7) RAJA RAJAMANNAR Issuer Yes For For 8) CRAIG A. ROGERSON Issuer Yes For For 9) WILLIAM H. SPENCE Issuer Yes For For 10) NATICA VON ALTHANN Issuer Yes For For 11) KEITH W. WILLIAMSON Issuer Yes For For 2 APPROVAL OF THE PPL CORPORATION 2 Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 5 SHAREOWNER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL Holder Yes Against For VECTREN CORPORATION VVC 92240G101 5/16/2012 3/14/2012 1 Election of directors. Nominees: 1) CARL L. CHAPMAN Issuer Yes For For 2) J.H. DEGRAFFENREIDT, JR Issuer Yes For For 3) NIEL C. ELLERBROOK Issuer Yes For For 4) JOHN D. ENGELBRECHT Issuer Yes For For 5) ANTON H. GEORGE Issuer Yes For For 6) MARTIN C. JISCHKE Issuer Yes For For 7) ROBERT G. JONES Issuer Yes For For 8) J. TIMOTHY MCGINLEY Issuer Yes For For 9) R. DANIEL SADLIER Issuer Yes For For 10) MICHAEL L. SMITH Issuer Yes For For 11) JEAN L. WOJTOWICZ Issuer Yes For For 2 APPROVE A NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFY THE REAPPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR VECTREN FOR 2012. Issuer Yes For For BLACK HILLS CORPORATION BKH 5/23/2012 3/13/2012 1 Election of directors. Nominees: 1) MICHAEL H. MADISON Issuer Yes For For 2) STEVEN R. MILLS Issuer Yes For For 3) STEPHEN D. NEWLIN Issuer Yes For For 2 AUTHORIZE AN INCREASE IN THE COMPANY'S AUTHORIZED INDEBTEDNESS FROM $2 BILLION TO $4 BILLION. Issuer Yes For For 3 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS BLACK HILLS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For 4 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For PENGROWTH ENERGY CORPORATION PGH 70706P104 5/23/2012 4/23/2012 1 TO APPROVE, WITH OR WITHOUT VARIATION, AN ORDINARY RESOLUTION, THE FULL TEXT OF WHICH IS SET FORTH IN THE JOINT MANAGEMENT INFORMATION CIRCULAR AND PROXY STATEMENT OF THE CORPORATION AND NAL ENERGY CORPORATION ("NAL") DATED APRIL 20, 2012, TO APPROVE THE ISSUANCE OF UP TO 163,964,(ALBERTA) INVOLVING THE CORPORATION, NAL AND THE HOLDERS OF COMMON SHARES OF NAL. PLEASE REFER TO THE VOTING INSTRUCTION FORM FOR A FULL DESCRIPTION OF THIS RESOLUTION. Issuer Yes For For 2 Election of directors. Nominees: 1) KELVIN B. JOHNSTON Issuer Yes For For 2) BARRY D. STEWART Issuer Yes For For VENTAS, INC. VTR 92276F100 5/17/2012 3/20/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: DEBRA A. CAFARO Issuer Yes For For 1B. ELECTION OF DIRECTOR: DOUGLAS CROCKER II Issuer Yes For For 1C. ELECTION OF DIRECTOR: RONALD G. GEARY Issuer Yes For For 1D. ELECTION OF DIRECTOR: JAY M. GELLERT Issuer Yes For For 1E. ELECTION OF DIRECTOR: RICHARD I. GILCHRIST Issuer Yes For For 1F. ELECTION OF DIRECTOR: MATTHEW J. LUSTIG Issuer Yes For For 1G. ELECTION OF DIRECTOR: DOUGLAS M. PASQUALE Issuer Yes For For 1H. ELECTION OF DIRECTOR: ROBERT D. REED Issuer Yes For For 1I. ELECTION OF DIRECTOR: SHELI Z. ROSENBERG Issuer Yes For For 1J. ELECTION OF DIRECTOR: GLENN J. RUFRANO Issuer Yes For For 1K. ELECTION OF DIRECTOR: JAMES D. SHELTON Issuer Yes For For 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Issuer Yes For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For 4 ADOPTION OF THE VENTAS, INC. 2 Issuer Yes For For REPUBLIC SERVICES, INC. RSG 5/17/2012 3/20/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: JAMES W. CROWNOVER Issuer Yes For For 1B. ELECTION OF DIRECTOR: WILLIAM J. FLYNN Issuer Yes For For 1C. ELECTION OF DIRECTOR: MICHAEL LARSON Issuer Yes For For 1D. ELECTION OF DIRECTOR: NOLAN LEHMANN Issuer Yes For For 1E. ELECTION OF DIRECTOR: W. LEE NUTTER Issuer Yes For For 1F. ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ Issuer Yes For For 1G. ELECTION OF DIRECTOR: DONALD W. SLAGER Issuer Yes For For 1H. ELECTION OF DIRECTOR: ALLAN C. SORENSEN Issuer Yes For For 1I. ELECTION OF DIRECTOR: JOHN M. TRANI Issuer Yes For For 1J. ELECTION OF DIRECTOR: MICHAEL W. WICKHAM Issuer Yes For For 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. Issuer Yes For For 4 STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Holder Yes For Against 5 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Holder Yes Against For WESTAR ENERGY, INC. WR 95709T100 5/17/2012 3/19/2012 1 Election of directors. Nominees: 1) CHARLES Q. CHANDLER IV Issuer Yes For For 2) R. A. EDWARDS III Issuer Yes For For 3) SANDRA A. J. LAWRENCE Issuer Yes For For 4) MICHAEL F. MORRISSEY Issuer Yes For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes For For 3 RATIFICATION AND CONFIRMATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For ALTRIA GROUP, INC. MO 02209S103 5/17/2012 3/26/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: ELIZABETH E. BAILEY Issuer Yes For For 1B. ELECTION OF DIRECTOR: GERALD L. BALILES Issuer Yes For For 1C. ELECTION OF DIRECTOR: MARTIN J. BARRINGTON Issuer Yes For For 1D. ELECTION OF DIRECTOR: JOHN T. CASTEEN III Issuer Yes For For 1E. ELECTION OF DIRECTOR: DINYAR S. DEVITRE Issuer Yes For For 1F. ELECTION OF DIRECTOR: THOMAS F. FARRELL II Issuer Yes For For 1G. ELECTION OF DIRECTOR: THOMAS W. JONES Issuer Yes For For 1H. ELECTION OF DIRECTOR: W. LEO KIELY III Issuer Yes For For 1I. ELECTION OF DIRECTOR: KATHRYN B. MCQUADE Issuer Yes For For 1J. ELECTION OF DIRECTOR: GEORGE MUNOZ Issuer Yes For For 1K. ELECTION OF DIRECTOR: NABIL Y. SAKKAB Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Issuer Yes For For 4 SHAREHOLDER PROPOSAL - DISCLOSURE OF LOBBYING POLICIES AND PRACTICES Holder Yes Against For OGE ENERGY CORP. OGE 5/17/2012 3/19/2012 1 Election of directors. Nominees: 1) WAYNE H. BRUNETTI Issuer Yes For For 2) JOHN D. GROENDYKE Issuer Yes For For 3) KIRK HUMPHREYS Issuer Yes For For 4) ROBERT KELLEY Issuer Yes For For 5) ROBERT O. LORENZ Issuer Yes For For 6) JUDY R. MCREYNOLDS Issuer Yes For For 7) LEROY C. RICHIE Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S PRINCIPAL INDEPENDENT ACCOUNTANTS FOR 2012. Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes For For 4 SHAREHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE. Holder Yes For Against ALLIANT ENERGY CORPORATION LNT 5/17/2012 3/15/2012 1 Election of directors. Nominees: 1) PATRICK E. ALLEN Issuer Yes For For 2) PATRICIA L. KAMPLING Issuer Yes For For 3) ANN K. NEWHALL Issuer Yes For For 4) DEAN C. OESTREICH Issuer Yes For For 5) CAROL P. SANDERS Issuer Yes For For 2 ADVISORY VOTE ON APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For MERCK & CO., INC. MRK 58933Y105 5/22/2012 03/23/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Issuer Yes For For 1B. ELECTION OF DIRECTOR: THOMAS R. CECH Issuer Yes For For 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER Issuer Yes For For 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER Issuer Yes For For 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Issuer Yes For For 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER Issuer Yes For For 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Issuer Yes For For 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS Issuer Yes For For 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Issuer Yes For For 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON Issuer Yes For For 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Issuer Yes For For 1L. ELECTION OF DIRECTOR: PETER C. WENDELL Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 4 SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDER ACTION BY WRITTEN CONSENT. Holder Yes For Against 5 SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS. Holder Yes Against For 6 SHAREHOLDER PROPOSAL CONCERNING REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Holder Yes Against For THE SOUTHERN COMPANY SO 05/23/2012 3/26/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: J.P. BARANCO Issuer Yes For For 1B. ELECTION OF DIRECTOR: J.A. BOSCIA Issuer Yes For For 1C. ELECTION OF DIRECTOR: H.A. CLARK III Issuer Yes For For 1D. ELECTION OF DIRECTOR: T.A. FANNING Issuer Yes For For 1E. ELECTION OF DIRECTOR: H.W. HABERMEYER, JR. Issuer Yes For For 1F. ELECTION OF DIRECTOR: V.M. HAGEN Issuer Yes For For 1G. ELECTION OF DIRECTOR: W.A. HOOD, JR. Issuer Yes For For 1H. ELECTION OF DIRECTOR: D.M. JAMES Issuer Yes For For 1I. ELECTION OF DIRECTOR: D.E. KLEIN Issuer Yes For For 1J. ELECTION OF DIRECTOR: W.G. SMITH, JR. Issuer Yes For For 1K. ELECTION OF DIRECTOR: S.R. SPECKER Issuer Yes For For 1L. ELECTION OF DIRECTOR: L.D. THOMPSON Issuer Yes For For 1M. ELECTION OF DIRECTOR: E.J. WOOD III Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICERS' COMPENSATION Issuer Yes For For 4 STOCKHOLDER PROPOSAL ON COAL COMBUSTION BYPRODUCTS ENVIRONMENTAL REPORT Holder Yes Against For 5 STOCKHOLDER PROPOSAL ON LOBBYING CONTRIBUTIONS AND EXPENDITURES REPORT Holder Yes Against For NEXTERA ENERGY, INC. NEE 65339F101 5/25/2012 3/27/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: SHERRY S. BARRAT Issuer Yes For For 1B. ELECTION OF DIRECTOR: ROBERT M. BEALL, II Issuer Yes For For 1C. ELECTION OF DIRECTOR: JAMES L. CAMAREN Issuer Yes For For 1D. ELECTION OF DIRECTOR: KENNETH B. DUNN Issuer Yes For For 1E. ELECTION OF DIRECTOR: J. BRIAN FERGUSON Issuer Yes For For 1F. ELECTION OF DIRECTOR: LEWIS HAY, III Issuer Yes For For 1G. ELECTION OF DIRECTOR: TONI JENNINGS Issuer Yes For For 1H. ELECTION OF DIRECTOR: OLIVER D. KINGSLEY, JR. Issuer Yes For For 1I. ELECTION OF DIRECTOR: RUDY E. SCHUPP Issuer Yes For For 1J. ELECTION OF DIRECTOR: WILLIAM H. SWANSON Issuer Yes For For 1K. ELECTION OF DIRECTOR: MICHAEL H. THAMAN Issuer Yes For For 1L. ELECTION OF DIRECTOR: HANSEL E. TOOKES, II Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS NEXTERA ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For 3 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF NEXTERA ENERGY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Issuer Yes For For BUCKEYE PARTNERS, L.P. BPL 6/5/2012 4/9/2012 1 Election of directors. Nominees: 1) PIETER BAKKER Issuer Yes For For 2) C. SCOTT HOBBS Issuer Yes For For 3) MARK C. MCKINLEY Issuer Yes For For 2 THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS BUCKEYE PARTNERS, L.P.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. Issuer Yes For For WAL-MART STORES, INC. WMT 6/1/2012 4/4/2012 1 Election of directors. Nominees: 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ Issuer Yes For For 1B. ELECTION OF DIRECTOR: JAMES W. BREYER Issuer Yes For For 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS Issuer Yes For For 1D. ELECTION OF DIRECTOR: JAMES I. CASH, JR. Issuer Yes For For 1E. ELECTION OF DIRECTOR: ROGER C. CORBETT Issuer Yes For For 1F. ELECTION OF DIRECTOR: DOUGLAS N. DAFT Issuer Yes For For 1G. ELECTION OF DIRECTOR: MICHAEL T. DUKE Issuer Yes For For 1H. ELECTION OF DIRECTOR: MARISSA A. MAYER Issuer Yes For For 1I. ELECTION OF DIRECTOR: GREGORY B. PENNER Issuer Yes For For 1J. ELECTION OF DIRECTOR: STEVEN S REINEMUND Issuer Yes For For 1K. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Issuer Yes For For 1L. ELECTION OF DIRECTOR: ARNE M. SORENSON Issuer Yes For For 1M. ELECTION OF DIRECTOR: JIM C. WALTON Issuer Yes For For 1N. ELECTION OF DIRECTOR: S. ROBSON WALTON Issuer Yes For For 1O. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Issuer Yes For For 1P. ELECTION OF DIRECTOR: LINDA S. WOLF Issuer Yes For For 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 4 POLITICAL CONTRIBUTIONS REPORT Holder Yes Against For 5 DIRECTOR NOMINATION POLICY Holder Yes Against For 6 REPORT REGARDING INCENTIVE COMPENSATION PROGRAMS Holder Yes Against For PENN VIRGINIA RESOURCE PARTNERS, L.P. PVR 6/6/2012 4/9/2012 1 Election of directors. Nominees: 1) JAMES L. GARDNER Issuer Yes For For 2) THOMAS W. HOFMANN Issuer Yes For For 3) WILLIAM H. SHEA, JR. Issuer Yes For For 2 TO APPROVE THE ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. Issuer Yes For For 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Issuer Yes For For CATERPILLAR INC. CAT 6/13/2012 4/16/2012 1 Election of directors. Nominees: 1) DAVID L. CALHOUN Issuer Yes For For 2) DANIEL M. DICKINSON Issuer Yes For For 3) EUGENE V. FIFE Issuer Yes For For 4) JUAN GALLARDO Issuer Yes For For 5) DAVID R. GOODE Issuer Yes For For 6) JESSE J. GREENE, JR. Issuer Yes For For 7) JON M. HUNTSMAN, JR. Issuer Yes For For 8) PETER A. MAGOWAN Issuer Yes For For 9) DENNIS A. MUILENBURG Issuer Yes For For 10) DOUGLAS R. OBERHELMAN Issuer Yes For For 11) WILLIAM A. OSBORN Issuer Yes For For 12) CHARLES D. POWELL Issuer Yes For For 13) EDWARD B. RUST, JR. Issuer Yes For For 14) SUSAN C. SCHWAB Issuer Yes For For 15) JOSHUA I. SMITH Issuer Yes For For 16) MILES D. WHITE Issuer Yes For For 2 RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Issuer Yes For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For 4 AMEND RESTATED CERTIFICATE OF INCORPORATION AND BYLAWS TO PROVIDE STOCKHOLDERS THE RIGHT TO CALL SPECIAL MEETINGS. Issuer Yes For For 5 AMEND BYLAW ADVANCE NOTICE PROVISIONS. Issuer Yes For For 6 STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS AND EXPENSES. Holder Yes Against For 7 STOCKHOLDER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD. Holder Yes For Against 8 STOCKHOLDER PROPOSAL - REVIEW GLOBAL CORPORATE STANDARDS. Holder Yes Against For 9 STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. Holder Yes For Against W. P. CAREY & CO. LLC WPC 92930Y107 6/21/2012 4/23/2012 1 Election of directors. Nominees: 1) TREVOR P. BOND Issuer Yes For For 2) FRANCIS J. CAREY Issuer Yes For For 3) NATHANIEL S. COOLIDGE Issuer Yes For For 4) EBERHARD FABER IV Issuer Yes For For 5) BENJAMIN H. GRISWOLD IV Issuer Yes For For 6) AXEL K.A. HANSING Issuer Yes For For 7) DR. RICHARD C. MARSTON Issuer Yes For For 8) ROBERT E. MITTELSTAEDT Issuer Yes For For 9) CHARLES E. PARENTE Issuer Yes For For 10) NICK J.M. VAN OMMEN Issuer Yes For For 11) DR. KARSTEN VON KOLLER Issuer Yes For For 12) REGINALD WINSSINGER Issuer Yes For For 2 APPROVING AN AMENDMENT TO THE W. P. CAREY & CO. LLC EMPLOYEE STOCK PURCHASE PLAN. Issuer Yes For For 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Issuer Yes For For REALTY INCOME CORPORATION O 6/21/2012 3/8/2012 4 TO AMEND THE CHARTER TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK. Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 6/14/2012 4/18/2012 1 Election of directors. Nominees: 1) RICHARD C. ADKERSON Issuer Yes For For 2) ROBERT J. ALLISON, JR. Issuer Yes For For 3) ROBERT A. DAY Issuer Yes For For 4) GERALD J. FORD Issuer Yes For For 5) H. DEVON GRAHAM, JR. Issuer Yes For For 6) CHARLES C. KRULAK Issuer Yes For For 7) BOBBY LEE LACKEY Issuer Yes For For 8) JON C. MADONNA Issuer Yes For For 9) DUSTAN E. MCCOY Issuer Yes For For 10) JAMES R. MOFFETT Issuer Yes For For 11) B. M. RANKIN, JR. Issuer Yes For For 12) STEPHEN H. SIEGELE Issuer Yes For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Holder Yes Against For SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Boulder Growth & Income Fund, Inc. By: /s/ Stephen C. Miller Stephen C. Miller President (Principal Executive Officer) Date: August 30, 2012
